Exhibit 10.28
10-K FILING


CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.


Execution Draft
























AMENDMENT NUMBER TWO


dated October 24, 2018


to


AMENDED AND RESTATED LICENSE AGREEMENT


dated August 6, 2012




by and between




ALFASIGMA S.P.A. (formerly Alfa Wassermann S.P.A.)


and


SALIX PHARMACEUTICALS, INC.,


VALEANT PHARMACEUTICALS IRELAND LIMITED, and


VALENT PHARMACEUTICALS LUXEMBOURG, S.á.r.l.













--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




AMENDMENT NUMBER TWO
to
AMENDED AND RESTATED LICENSE AGREEMENT
AMENDMENT NUMBER TWO (this “Amendment”) dated October 24, 2018 (the “Amendment
Number Two Effective Date”), to the AMENDED AND RESTATED LICENSE AGREEMENT dated
August 6, 2012, as amended on September 5, 2012, by and among Alfasigma S.p.A.
(formerly, Alfa Wassermann, S.P.A.), a società per azioni (joint stock company)
duly incorporated under the laws of Italy (“Alfasigma”), on the one hand, and
Salix Pharmaceuticals, Inc., a corporation incorporated under the laws of the
State of California, United States of America (“Salix Inc.”), Valeant
Pharmaceuticals Ireland Limited, a corporation duly organized under the laws of
Ireland (“VIRL”), and Valeant Pharmaceuticals Luxembourg, S.á.r.l., a company
duly organized under the laws of Luxembourg (“VPL”) (collectively, Salix Inc.
together with VIRL and VPL, “Salix”), on the other hand (each a “Party,” and
collectively “the Parties”).
WITNESSETH:
WHEREAS, Alfasigma and Salix Inc. entered into a certain License Agreement,
dated June 24, 1996 (the “1996 License Agreement”);
WHEREAS, Alfasigma and Salix Inc. amended and restated the 1996 License
Agreement by entering into the Amended and Restated License Agreement dated
August 6, 2012 (the “ARLA”), which was subsequently amended by a letter dated
September 5, 2012;
WHEREAS, Alfasigma, Salix Inc., and Valeant Pharmaceuticals International, Inc.,
n/k/a Bausch Health Companies, Inc., a public corporation incorporated under the
laws of British Columbia, Canada (“Valeant”), have entered into on the date
hereof a Settlement Agreement, pursuant to which Alfasigma and Salix Inc. have
agreed to make certain changes to the ARLA, as described in this Amendment; and
WHEREAS, in addition to making certain changes to the ARLA as set forth herein,
Salix Inc. desires to add VIRL and VPL as parties to the ARLA because VPL and
VIRL hold and/or own certain intellectual property rights governed by the ARLA,
with the understanding that Salix Inc. shall remain solely responsible to
Alfasigma for the exercise of the rights and the performance (and any breach) of
the obligations of Salix under the terms of the ARLA.
NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the Parties hereby agree as follows:
1.All capitalized terms used in this Amendment and not otherwise defined have
the meanings set forth in the ARLA.
2.The preamble of the ARLA is hereby amended by replacing “Alfa Wassermann
S.p.A.” with “Alfasigma S.p.A.” The term “Alfa” as used in the ARLA is hereby
defined as meaning Alfasigma


2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




S.p.A. The preamble of the ARLA is further amended by replacing “Salix
Pharmaceuticals, Inc., a corporation incorporated under the laws of the State of
California, United States of America (“Salix”) with the following: “Salix
Pharmaceuticals, Inc., a corporation incorporated under the laws of the State of
California, United States of America (“Salix Inc.”), Valeant Pharmaceuticals
Ireland Limited, a corporation duly organized under the laws of Ireland
(“VIRL”), and Valeant Pharmaceuticals Luxembourg, S.á.r.l. a company duly
organized under the laws of Luxembourg (“VPL”) (collectively, Salix Inc.
together with VIRL and VPL, “Salix”).” The term “Salix” as used in the ARLA is
hereby defined as meaning Salix Inc., VIRL, and VPL.
3.Article 3 of the ARLA is hereby amended by adding thereto and/or modifying the
following definitions:
“POCD EIR Product” means a Crohn’s EIR Product for the prevention of
post-operative Crohn’s disease.
“Compound Supply Agreement” is hereby amended to mean the Amended and Restated
Supply Agreement between Alfa and Salix dated as of the date hereof.
“EIR Supply Agreement” is hereby amended to mean the Supply Agreement between
Alfa and Salix dated August 6, 2012, as amended by the Amendment to EIR Supply
Agreement dated as of the date hereof.
“Transaction Documents” means the ARLA, as amended by this Amendment Number Two,
the Compound Supply Agreement, the EIR Supply Agreement and the Trademark
License Agreements.
4.For the purpose of the definition of “Net Sales” in Article 3 of the ARLA
(which definition shall not be amended under this Amendment), the term “payable”
shall be interpreted to mean the amounts determined to be payable, in accordance
with GAAP, regardless of the time when such amount is actually paid or required
to be paid. Salix will provide to Alfa the calculations of the “Net Sales”
within [***] following the last day of each quarter. Such calculation shall
include the actual amounts of “Net Sales.”. For the avoidance of doubt, it is
the intent of the Parties that “Net Sales” for purposes of the POCD EIR Product
pursuant to this Amendment shall be consistent with the GAAP net sales reported
by Salix or Valeant, as applicable, in its periodic reports with the U.S.
Securities and Exchange Commission. Such GAAP net sales shall be reported to
Alfa on a [***] basis and reflect details of the component parts of Net Sales
([***]) reflecting [***] activity and any adjustments to prior reported amounts.
Any adjustments of final Net Sales of previous [***], if such Net Sales had been
communicated to Alfa, should be included in a separate line in the following
[***] net sales report and named “adjustments to previous [***]”.
5.For the purpose of the definition of “Field” in Article 3 of the ARLA (which
definition shall not be amended under this Amendment), the term “Field” shall
not include [***], but for clarity, shall include any general indication for
[***].
6.Section 4.1.2(b)(ii), Section 4.1.2(b)(iii) and Section 4.1.2(b)(iv) shall
apply, mutatis mutandis, with respect to the POCD EIR Product.


3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




7.In Section 4.10 of the ARLA, the phrase, “except for the restriction on
unauthorized sales set forth in Section 5.1,” is hereby deleted and replaced
with the following phrase: “except for the restrictions set forth in Section
5.1.”
8.New Section 5.1.4 of the ARLA is hereby added as follows:
5.1.4    During the time period starting on [***] and ending on: (a) [***], Alfa
shall not, and Alfa shall cause its Affiliates not to, Exploit or provide to any
Third Party a license to Exploit within the Salix Territory, whether inside or
outside the Field, any Rifaximin Product (excluding any Rifaximin Product having
the EIR Formulation) having [***]; and (b) the earlier of (i) [***], (ii) [***],
or (iii) [***], Alfa shall not, and Alfa shall cause its Affiliates not to,
Exploit or provide to any Third Party a license to Exploit within the Salix
Territory, whether inside or outside the Field, any Rifaximin Product that has
the EIR Formulation and that has [***]; provided, however, that the foregoing
restrictions shall not limit Alfa’s right to Exploit the license grants set
forth in Section 4.2.2 and Section 4.2.3 in accordance with their respective
terms. For clarity, nothing in Section 4.1 or in this Section 5.1.4 shall be
construed as restricting Alfa from Developing and/or Manufacturing (with the
right to sublicense as set forth herein) in the Salix Territory any Rifaximin
Product (including any Rifaximin Product having the EIR Formulation) for
Commercialization in the Alfa Territory. Notwithstanding anything else to the
contrary in any of the Transaction Documents, except as required for Alfa to
practice the license grants set forth in Section 4.2.2 and Section 4.2.3 in
accordance with their respective terms or for the Development of the POCD EIR
Product according to Article 6 (including, for clarity, in the Alfa Territory),
Alfa and/or its Affiliates shall have no right to use, and shall not use, at any
time, any Confidential Information or Know-How of Salix or any of Salix’s
Sublicensees or Affiliates in connection with the Development of any Rifaximin
Product having [***], and such restriction shall also apply to Development of
any Rifaximin Product that has the EIR Formulation having [***].
9.Article 6 of the ARLA is hereby deleted and replaced by the following:
Article 6
PRODUCT DEVELOPMENT
6.1    Development Activities Overview. Salix and Alfa shall discuss and
coordinate studies, trials and regulatory activities to Develop a POCD EIR
Product and generate a package of information satisfactory to the Regulatory
Authorities of both the United States and [***], to the extent that, however,
the Party’s coordination of such Development activities to the satisfaction of
Regulatory Authorities in the [***] shall be necessary or required to obtain
Initial U.S. Marketing Approval for the POCD EIR Product. The Parties shall
establish a Steering Committee to plan and oversee such Development for purposes
of obtaining the Initial U.S. Marketing Approval for the POCD EIR Product.
Notwithstanding anything else to the contrary in any of the Transaction
Documents, Alfa shall be primarily responsible for managing and controlling the
Development of the POCD


4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




EIR Product, including the preparation and filing of the Regulatory
Documentation to obtain the Initial U.S. Marketing Approval for the POCD EIR
Product, in accordance with the Initial Development Plan (as defined below) or
the Development Plan (as defined below) (as the case may be). Salix shall be
solely responsible for funding (including reimbursing Alfa for) the Third Party
costs and expenses associated with the Development of the POCD EIR Product,
including with respect to the preparation and filing of the Regulatory
Documentation to obtain the Initial U.S. Marketing Approval for the POCD EIR
Product, as set forth in the Initial Development Budget (as defined below) or
the Development Budget (as defined below) (as the case may be); provided,
however, that for clarity, Salix’s sole responsibility for funding the Third
Party costs and expenses associated with Development of the POCD EIR Product
hereunder shall be limited only to those activities, including any Development
activities outside the United States [***], and Salix shall not be obligated to
[***]. The Parties acknowledge and agree that, notwithstanding anything else in
this Agreement to the contrary, Salix does not have any obligations to Develop a
Rifaximin Product other than by funding the Development of the POCD EIR Product
according to this Article 6.
6.2    POCD EIR Product Development.
6.2.1    Development Plan and Development Budget.
(a)    The Parties acknowledge that it is their intent to conduct the
Development of the POCD EIR Product in accordance with the initial development
plan (the “Initial Development Plan”), attached as Exhibit F(i), and the initial
development budget (the “Initial Development Budget”), also attached as Exhibit
F(i). The Parties acknowledge that the Initial Development Plan and the Initial
Development Budget are subject to revision in accordance with and subject to the
procedures set forth, respectively, in Section 6.2.1(c) and Section 6.2.1(d),
and that the Development Plan and the Development Budget shall be substituted
for, respectively, the Initial Development Plan and the Initial Development
Budget. For clarity, in the event of any disagreement with respect to the
Development Plan, the Development Budget, or the Development of the POCD EIR
Product as set forth in this Article 6, such issue shall be resolved by the
independent expert panel of Qualified Persons pursuant to the procedure set
forth in Section 6.5.
(b)    As promptly as practicable after the Amendment Number Two Effective Date,
Alfa shall submit a request for a meeting to the FDA to discuss the Clinical
Trials, other studies, and other activities that are necessary or required for
obtaining Initial U.S. Marketing Approval for the POCD EIR Product. Alfa shall
take the lead in coordinating the meeting as the sponsor of the Development of
the POCD EIR Product. Salix shall have the right, but not the obligation, to
attend the meeting.
(c)    As promptly as practicable after Alfa meets with and receives guidance
from the FDA, Alfa shall propose to the Steering Committee the revisions to the
Initial Development Plan to reflect the FDA’s guidance and to include in detail
the Development activities that are necessary or required to obtain Initial U.S.
Marketing


5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




Approval for the POCD EIR Product, including Clinical Trials and other studies
necessary to meet the FDA’s requirements for Initial U.S. Marketing Approval for
the POCD EIR Product (such revised plan, as approved by the Steering Committee,
the “Development Plan”). The Development Plan shall be similar in scope and
style to the Crohn’s EIR Product Development Plan attached as Exhibit F.
(d)    Development Budget.
(i)    As promptly as practicable after the approval of the Development Plan,
the Steering Committee shall revise the Initial Development Budget to reflect
only what is necessary or required to fund the Development activities set forth
in the Development Plan to obtain the Initial U.S. Marketing Approval for the
POCD EIR Product (such revised budget, the “Development Budget”). The
Development Budget shall include the price for the Compound as set forth in the
Compound Supply Agreement needed to conduct the Clinical Trials provided for in
the Development Plan, and shall further include only amounts to be paid to Third
Parties in carrying out the Development of the POCD EIR Product, including for
the preparation and filing of the Regulatory Documentation for obtaining the
Initial U.S. Marketing Approval for the POCD EIR Product and the submission of
any investigational new drug application to the FDA pursuant to Section
6.2.3(d). For clarity, the Development Budget shall not include internal costs
or expenses (which shall include the cost of any Party’s employees and/or other
personnel retained by such Party, except as otherwise herein set forth) incurred
by the Parties or any Development costs beyond those necessary or required for
obtaining the Initial U.S. Marketing Approval for the POCD EIR Product.
(ii)    Each budget item in the Development Budget must be for the Development
activities that are necessary or required to obtain the Initial U.S. Marketing
Approval for the POCD EIR Product.
(iii)    In determining the Development Budget costs for the Development
activities to be performed by Third Party service providers, the Steering
Committee shall solicit and consider quotes for each such activity from the
Third Party service providers set forth in the Initial Development Plan (the
“Service Providers”). If the Steering Committee is unable to agree on a single
Service Provider, Salix shall have final decision on which Service Provider is
chosen to be notified to Alfa within thirty (30) days of considering the issue,
and such decision shall not, for clarity, be governed by Section 6.2.5(f).
(e)    The Parties acknowledge that the Development Plan and the Development
Budget are subject to modification, in accordance with and subject to the
procedures set forth in Section 6.2.1(f), and that any modified Development Plan
or Development Budget shall be substituted for any previous version of the
Development Plan or Development Budget. The Parties shall at all times conduct
their activities in respect of the Development of the POCD EIR Product in
accordance with the Development Plan and Development Budget as they are then in
effect.


6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




(f)    In the event that either Party desires any change to the Development Plan
and the Development Budget during the term of this Agreement, such Party shall
provide written notice to the other Party specifying the requested change. The
Parties shall consider any such change that is requested in good faith. If the
Parties are unable to reach agreement on a change, the matter shall be referred
to the Steering Committee for resolution pursuant to Section 6.2.5(f). All
changes to the Development Plan and the Development Budget, whether agreed
between the Parties, approved by the Steering Committee, or effected pursuant to
the procedure set forth in Section 6.5, shall be set forth in a written document
and shall be deemed incorporated into the Development Plan and the Development
Budget. Any changes to the Development Budget required as a result of a change
to the Development Plan shall be made according to Section 6.2.1(d).
6.2.2    Alfa’s Duties. Subject to Section 6.2.3, Alfa shall carry out the
following duties with respect to the Development of the POCD EIR Product:
(a)    Alfa shall use Commercially Reasonable Efforts to carry out the
Development of the POCD EIR Product in accordance with the Development Plan and
the Development Budget and may propose such adjustments to the Development Plan
as may from time to time be necessary or appropriate as contemplated in Section
6.2.1.
(b)    Without limiting the provisions of Section 6.2.2(a):
(i)    Alfa shall use Commercially Reasonable Efforts to perform and complete
(or procure the performance or completion on its behalf) all work, Clinical
Trials and other studies, formalities and actions that are necessary or required
to achieve Initial U.S. Marketing Approval for the POCD EIR Product.
(ii)    Alfa shall use Commercially Reasonable Efforts to perform and complete
(or procure the performance or completion on its behalf) all Development
activities within the time periods provided for in the Development Plan,
including for the preparation and filing of an NDA to the FDA with all required
materials, including any further materials requested by the FDA after the
initial NDA is submitted or accepted for filing.
(c)    Alfa shall comply with all local, state and federal laws and regulations
applicable to its performance of the Development activities, including, where
appropriate, cGLP and cGMP, and with all applicable regulations of the FDA and
other Regulatory Authorities in jurisdictions in which Development activities
are being carried out.
(d)    Alfa shall be entitled to perform the Development activities with respect
to the POCD EIR Product in the Alfa Territory; provided, that [***] and [***],
including but not limited to, [***].
6.2.3    Salix’s Duties.


7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




(a)    Development Costs and Expenses. Subject to Section 6.1, Salix shall pay
for all Third Party costs and expenses required for Development of the POCD EIR
Product, including the preparation and filing of the Regulatory Documentation
for obtaining the Initial U.S. Marketing Approval for the POCD EIR Product, as
set forth in the Initial Development Budget or the Development Budget (as the
case may be), but excluding internal costs or expenses (which shall include the
cost of any Party’s employees and/or other personnel retained by such Party,
except as otherwise herein set forth). Any changes to the Development Budget
shall be made in accordance with the process set forth in Section 6.2.1(d). If
at any time the Salix’s expenditure toward the Development Plan or the
Development Budget exceeds an amount equal to [***] (the “Budget Cap”), Salix
shall have the right to terminate this Agreement as provided for and subject to
Section 16.4.4(d)(ii). Notwithstanding the foregoing, if at any time Salix’s
expenditure toward the Development Plan or the Development Budget reaches [***]
(the “Preliminary Budget Threshold”), Alfa shall provide prompt written notice
to Salix (but, in any event, no later than [***] after notification in writing
by Salix that its expenditure toward the Development Plan or the Development
Budget reached the Preliminary Budget Threshold, which notification shall be
promptly provided by Salix to Alfa), and Salix shall have [***] from receipt of
such written notice from Alfa (the “Salix Budget Consideration Period”) to
decide whether to terminate this Agreement with respect to the POCD EIR Product
as provided for in Section 16.4.4(d)(i). Notwithstanding the foregoing, Alfa
hereby acknowledges and agrees that, as promptly as practicable after the
Amendment Number Two Effective Date, Salix shall cease all Development related
to the Crohn’s EIR Product, and Salix hereby further acknowledges and agrees
that it shall be responsible for all costs and expenses associated with ceasing
such Development related to the Crohn’s EIR Product and those costs and expenses
shall not be included in the Initial Development Budget or the Development
Budget (as the case may be).
(b)    Within [***] of the end of each calendar quarter (such quarters to end on
the last days of March, June, September and December in each Calendar Year),
Alfa shall submit to Salix a written report setting out the details of all costs
and expenses incurred for the Development of the POCD EIR Product in such
calendar quarter that are subject to payment by Salix under this Agreement,
together with an invoice for the aggregate amount of such costs and expenses,
plus any applicable taxes, including VAT, if any. Such report shall include any
receipts or vouchers (including the receipts or vouchers issued by the Service
Providers) or such other evidence as reasonably required as proof of such costs
and expenses payable hereunder. Subject to Section 6.2.3(c), any amounts owed by
Salix to Alfa under this Agreement shall be paid by Salix no later than [***]
after receipt of the invoice. In the event that any payment due hereunder shall
not be paid by the due date, then such payment shall from the due date until the
actual date of payment bear interest at the annual rate of [***].
(c)    If Salix reasonably and in good faith disagrees with respect to a payment
amount alleged to be due under Section 6.2.3(b), then (i) notwithstanding such
dispute, all undisputed payment amounts due under Section 6.2.3(b) must be paid
within the time periods provided for under this Agreement (i.e., within [***] of
receipt of invoice


8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




as provided in Section 6.2.3(b)), including together with payment of applicable
interest payments due thereon with respect to late payments, and (ii) the
Parties shall promptly resolve such dispute with respect to the disputed payment
amount in accordance with Section 6.2.5(f); provided, however, that if any such
payment dispute is not resolved by the senior executives or board of directors
members as set forth in Section 6.2.5(f)(ii), then Salix shall pay any such
disputed amount to Alfa within [***] after receipt of invoice as provided in
Section 6.2.3(b) and seek further resolution of (including potential
reimbursement from Alfa of) such disputed amount pursuant to Section 6.5.
(d)    Transfer of IND. Subject to ceasing all Development related to the
Crohn’s EIR Product pursuant to Section 6.2.3(a), within thirty (30) days of the
Amendment Number Two Effective Date, Salix shall transfer to Alfa the IND for
the EIR Formulation pursuant to the form of FDA IND transfer letter attached
hereto as Schedule 6.2.3(d); provided, however, that if the IND for the EIR
Formulation is not sufficient for purposes of POCD EIR Development hereunder,
Alfa shall be responsible for submitting another investigational new drug
application to the FDA.
(e)    Supply of data. Salix shall provide to Alfa (i) within [***] of the
Amendment Number Two Effective Date, all data, test results and other
information in its Control as of the Amendment Number Two Effective Date
pertaining to the IND under Section 6.2.3(d) and the Clinical Trials and studies
regarding the EIR Formulation and the Crohn’s EIR Product, including but not
limited to, Regulatory Documentation, Clinical Data and/or Know-How, and (ii)
all final results and final reports of any such Clinical Trials promptly as such
materials become available to Salix.
(f)    Post-Approval Studies. After the POCD EIR Product receives Initial U.S.
Marketing Approval, Alfa shall transfer the IND back to Salix, and Salix shall
manage and control (at its sole cost and expense) any post-approval marketing
studies, as agreed and directed by the Steering Committee.
6.2.4    Regulatory Matters.
(a)    Information Exchange. Alfa shall promptly inform Salix of all Development
pertaining to the Regulatory Approval process in the United States for the POCD
EIR Product, and shall provide to Salix copies of all material data, final
results, final reports of all clinical studies, Clinical Data, material
Regulatory Documentation (including NDAs, MAAs and IND annual reports), analyses
and submissions and Regulatory Authority feedback (such as, but not limited to,
EOP2 meeting briefing documents submitted by Alfa to the FDA in advance of
meetings), the minutes of meetings with Regulatory Authorities, and other
information pertaining to the Clinical Trials and studies on the POCD EIR
Product promptly as such materials become available to Alfa. Notwithstanding the
foregoing, Alfa shall keep Salix reasonably informed of all material
developments pertaining to the Regulatory Approval process in any country
outside the United States for the POCD EIR Product, including providing to Salix
any material data, documents and information that relate to any such material
developments. All such materials and information shall constitute


9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




Confidential Information of Alfa and accordingly shall be subject to the
provisions of Article 12. For clarification, the designation by Alfa of any
information as confidential which is based on or derived from source information
provided by Salix shall not result in any transfer of the ownership of or right
to the underlying information from Salix to Alfa.
(b)    Attendance at Meetings with Regulatory Authorities.
(i)    Salix shall have the right, but not the obligation, to attend all
meetings with the FDA, and, if any, HPFB, regarding the POCD EIR Product. In
preparation for such meetings, subject to Section 6.1 Salix shall have the right
at its election, but not the obligation, to work together with Alfa to prepare
and file briefing materials for meetings with the FDA in support of obtaining
the Initial U.S. Marketing Approval for the POCD EIR Product.
(ii)    Alfa shall give Salix at least [***] advance written notice of the
scheduling of all meetings with the FDA, and, if any, HPFB relating to the POCD
EIR Product, or if that is not feasible, as much advance notice as is practical
under the circumstances.
6.2.5    Steering Committee.
(a)    Within [***] following the Amendment Number Two Effective Date, the
Parties shall establish a Steering Committee (the “Steering Committee”), which
shall oversee and coordinate the Development of the POCD EIR Product for
obtaining the Initial U.S. Marketing Approval for the POCD EIR Product as
contemplated by this Section 6.2.
(b)    Functions. Without limiting the foregoing or any other functions the
Parties agree to delegate to the Steering Committee, the Steering Committee
shall:
(i)     prepare and revise the Development Plan and the Development Budget;
(ii)    review and approve protocols for all Clinical Trials commenced after the
Amendment Number Two Effective Date related to the POCD EIR Product;
(iii)    review progress of all Clinical Trials related to the POCD EIR Product;
(iv)    review the progress of preparing and filing Regulatory Documentation in
connection with obtaining the Initial U.S. Marketing Approval for the POCD EIR
Product;


10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




(v)    facilitate the exchange of information between Alfa and Salix relating to
all Clinical Trials, studies and data for submissions and applications,
including applications for the Initial U.S. Marketing Approval, related to the
POCD EIR Product;
(vi)    discuss strategy and principal sales and promotion plans, including a
marketing plan, Product Labeling and Promotional Materials, for the POCD EIR
Product;
(vii)    establish such subcommittees or task forces to investigate and make
recommendations with respect to particular matters affecting the POCD EIR
Product, including Development and Commercialization, as the Steering Committee
deems necessary or advisable; and
(viii)    otherwise facilitate communications between the Parties, including by
coordinating and maintaining contact information for key personnel in each
Party’s organization with oversight of Development and Commercialization
activities relating to the POCD EIR Product.
(c)    Membership. The Steering Committee shall be comprised of [***] from each
of Alfa and Salix, selected by such Party. At least [***] and at least [***].
Each of Alfa and Salix may replace [***] of its Steering Committee
representatives at any time by providing prior written notice to the other
Party. Other representatives of Alfa and Salix may attend Steering Committee
meetings as non-voting attendees; provided, that such representatives are bound
by obligations of confidentiality and non-use with respect to any Confidential
Information disclosed in the course of such meetings at least as stringent as
those set forth in Article 12.
(d)    Meetings.
(i)    Prior to the receipt of Initial U.S. Marketing Approval for POCD EIR
Product, the Steering Committee shall meet no less than [***], and as otherwise
requested by any of the Steering Committee members. Such meetings shall be
conducted in person or by videoconference or teleconference; provided, that at
least [***] meetings of the Steering Committee each Calendar Year shall be
conducted in person. Such in-person meetings shall alternate between [***] and
[***].
(ii)    In addition to the [***] meetings set forth in Section 6.2.5(d)(i), for
the duration of any Clinical Trials or other studies for the POCD EIR Product,
the Steering Committee shall hold [***] teleconferences to discuss the progress
of such Clinical Trials or studies.
(iii)    Following receipt of the Initial U.S. Marketing Approval for the POCD
EIR Product, the Steering Committee shall meet no less than [***] in each
Calendar Year and as otherwise requested by any of the Steering Committee
members. Such meetings shall be conducted in person or by videoconference or
teleconference;


11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




provided, that at least [***] of the Steering Committee each Calendar Year shall
be conducted in person. Such in-person meetings shall alternate between [***]
and [***].
(iv)    A quorum of the Steering Committee shall exist whenever there is present
at or participating in a meeting at least [***] appointed by each Party.
(v)    Each Party shall bear its own personnel and travel costs and expenses
relating to Steering Committee meetings.
(vi)    If for any reason a Steering Committee meeting is cancelled or
postponed, the Steering Committee shall endeavor to meet no later than [***]
following the original date of such cancelled or postponed meeting. The Steering
Committee shall follow such other administrative procedures as it may adopt for
the efficient conduct of its meetings and other matters.
(e)    Steering Committee Officers; Minutes. Salix shall select the chairperson
of the Steering Committee, who shall convene and chair meetings of the Steering
Committee. Except as otherwise provided herein, the chairperson shall have no
additional powers or rights beyond those held by the other Steering Committee
representatives. Alfa shall select a secretary to prepare and circulate the
meeting agendas and minutes. Such minutes shall be distributed in draft form not
later than [***] following each meeting and shall be deemed accepted and
effective unless the other Party has objected to the same within [***] of its
receipt of such minutes; final minutes shall be promptly distributed to the
Parties.
(f)    Decision-Making.
(i)    Decisions by Consensus. The members of the Steering Committee shall
endeavor to reach a consensus on all decisions within its jurisdiction. Except
as set forth below, all actions, decisions or rulings of the Steering Committee
with respect to the Development of the POCD EIR Product must be made by a
consensus of the members of the Steering Committee or in a writing signed by all
of the members of the Steering Committee.
(ii)     Dispute Resolution. If the members of the Steering Committee cannot
agree with respect to any other action, decision or ruling relating to the
Development Plan, the Development Budget, and/or the Development of the POCD EIR
Product within [***] (or such shorter time as may be reasonable under the
circumstances) following the day that the Steering Committee first considers
such matter, then such issue shall be referred to a senior executive or board of
directors member designated by each Party. Such senior executives or board of
directors’ members shall meet for attempted resolution by good faith
negotiations within [***] after such issue is referred to them. In the event
such designated senior executives or board of directors’ members are not able to
resolve such issue within such [***] period, then such issue shall be finally
and definitively resolved pursuant to the procedure set forth in Section 6.5.


12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




(g)    Limitations of Authority. Each Party shall retain the rights, powers and
discretion granted to it under this Agreement, and no such rights, powers or
discretion shall be delegated to or vested in the Steering Committee unless the
Parties expressly so agree in writing. The Steering Committee shall not have the
power to amend, modify or waive compliance with this Agreement, which may only
be amended or modified as provided in Article 20 or compliance with which may
only be waived as provided in Article 22. The Steering Committee shall not have
the power to determine compliance with this Agreement.
(h)    Termination of Responsibilities for Development Product Indications. Upon
the receipt of (i) the Initial U.S. Marketing Approval for the POCD EIR Product,
and (ii) confirmation from Regulatory Authorities in the United States (and
Canada, if applicable) that Salix has fully complied with all post-marketing
requirements for the POCD EIR Product, unless otherwise mutually agreed in
writing, the Steering Committee shall no longer have the powers and
responsibilities with respect to the POCD EIR Product set forth in this Section
6.2.5 but shall serve as a general forum for Alfa and Salix to discuss the
global Development, Commercialization and other Exploitation of the POCD EIR
Product.
6.3    Life Cycle Committee.
6.3.1    The Parties shall have the right, but not the obligation, to establish,
not later than [***] following the Amendment Number Two Effective Date, a global
life cycle committee (the “Life Cycle Committee”). If established by the
Parties, the Life Cycle Committee shall be composed of the same number of
members as the Steering Committee. Salix shall select the chairperson of the
Life Cycle Committee initially. Thereafter, the chairperson of the Life Cycle
Committee shall alternate between the Parties on an annual basis. Except for the
power to convene and chair meetings of the Life Cycle Committee, the chairperson
shall have no additional powers or rights beyond those held by the other Life
Cycle Committee representatives. The Life Cycle Committee may meet
simultaneously with and as part of the meetings of the Steering Committee.
6.3.2    If established by the Parties, the Life Cycle Committee shall serve as
a general forum to discuss global Development, Commercialization and other
Exploitation of Rifaximin Products for the New Indications. Each of the Parties
shall use its Commercially Reasonable Efforts to cause the Life Cycle Committee
to function effectively and efficiently so as to support the global commercial
success of Rifaximin Products for the Existing Indications and the New
Indications. For clarity, the Life Cycle Committee shall not have the power to
bind the Parties in any way nor to amend, modify or waive compliance with this
Agreement. The Life Cycle Committee shall exist only to facilitate discussion
regarding the global development, Commercialization and other Exploitation of
Rifaximin Products for the Existing Indications and the New Indications.
6.4    Certain Restrictions.


13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




6.4.1    Salix Development of EIR Formulation.
(a)    Salix shall be free to pursue, but shall not have the obligation to
pursue, Development work in respect of the EIR Formulation other than the POCD
EIR Product, but Salix shall consult with Alfa on an ongoing basis and
coordinate any such Development work with Alfa’s ongoing Development activities
in respect of the EIR Formulation so as to avoid duplication of effort and
facilitate the Development of the EIR Formulation as viable pharmaceutical
products.
6.4.2    Alfa Development of [***]. Alfa shall be free to pursue Development
work in respect of [***]; provided, that notwithstanding the grant of [***]
License, Alfa shall consult with Salix on an ongoing basis and coordinate any
Development work carried out by Alfa on [***] with Salix’s ongoing Development
activities in respect of [***], as applicable, so as to avoid duplication of
effort and facilitate the Development of [***] as viable pharmaceutical
products; provided, however, that (a) if and when Alfa exercises its right to
take a license to the Salix Designated Indication Product pursuant to Section
4.2.2, Alfa can exercise its right to carry out Development on [***], and (b) if
Alfa had been conducting Development on an Other New Formulation prior to Salix
identifying the Other New Formulation to Alfa pursuant to Section 4.2.2 as a
Salix Designated Indication Product, then Alfa and Salix shall discuss in good
faith the best manner of proceeding with the Development.
6.5    POCD EIR Product Dispute Resolution. In the event the Parties, subject to
Section 6.2.5(f), are unable to mutually agree to the Development Plan, the
Development Budget, and/or the Development of the POCD EIR Product as provided
for in this Article 6, including if any dispute arises with respect to any
amendments thereto at any other time during the Term, either Party may refer
such matter for resolution by an independent expert panel comprised of [***]
Qualified Persons. The independent expert panel shall reach resolution on any
matter within the scope of this Section 6.5 no later than [***] following
receipt of either Party’s intent to refer such matter for resolution by such
panel. Within [***] (the “Initial Selection Period”) after either Party’s
receipt of written notice from the other Party of such Party’s intent to refer
any matter subject to this Section 6.5 for resolution by the independent expert
panel comprised of [***] Qualified Persons, each Party shall select and propose
[***] to serve on behalf of such Party on the independent expert panel. Within
[***] following the end of the Initial Selection Period (the “Final Selection
Period”), the [***] Party-selected Qualified Persons shall select [***]
Qualified Person to serve on the independent expert panel. Within [***]
following the end of the Final Selection Period, each Party shall submit to the
independent expert panel such Party’s position on the disputed matter and a
written memorandum in support of such Party’s position. The independent expert
panel must, no later than [***] after receipt of each Party’s position and
written support memorandum, submit to each Party a diligence questionnaire
requiring each Party’s prompt response, and each Party shall provide a written
response no later than [***] after receipt of the diligence questionnaire. The
independent expert panel shall consider and issue a written opinion within [***]
of receipt of each Party’s responses to the diligence questionnaire, which, in
the absence of fraud or manifest error, shall be final and binding.


14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




The independent expert panel’s written opinion shall take into consideration
each Party’s responses to the diligence questionnaire, the optimal course of
action for the Development matter in dispute, and all other relevant factors
that are customarily considered when reaching such determination under the
applicable circumstances. Notwithstanding anything to the contrary set forth
herein, if the Parties, acting in good faith, are unable to appoint the
independent expert panel or the independent expert panel is otherwise unable to
resolve any dispute pursuant to this Section 6.5, then the dispute shall be
resolved by arbitration pursuant to the procedures set forth in Section 18.2.
For purposes of this Section 6.5, “Qualified Person” means an independent,
conflict-free, and qualified and experienced technical expert having at least
[***] experience with respect to the pharmaceutical development of products in
the same Field as the POCD EIR Product in question, together with significant
experience pertaining to regulatory, technical and/or economic issues in
connection with such development, and having some experience in mediating and
arbitrating issues relating to agreements of the type of this Agreement.
10.Article 7 of the ARLA is hereby deleted and replaced with the following:
Article 7
SUPPLY
7.1    Supply of Compound for Commercial Rifaximin Product. Supply of the
Compound from Alfa to Salix for commercial sales by or on behalf of Salix of the
Compound as of the Amendment Number Two Effective Date shall be governed by the
Compound Supply Agreement.
7.2    Supply of EIR Formulation. Supply of the Compound having the EIR
Formulation from Alfa to Salix for commercial sales by Salix shall be governed
by the EIR Supply Agreement.
7.3    Supply of Compound for SSD Product. At Salix’s election, and at a future
date prior to the commercial launch of the SSD Product, the Parties or their
Affiliates shall negotiate and enter into a supply agreement governing supply of
the Compound required for the production of the SSD Formulation from Alfa to
Salix for commercial sales by Salix.
11.The heading and first sentence of Section 8.2 of the ARLA are hereby deleted
and replaced by the following:
8.2    Indications Outside the Field. Subject to Section 5.1.4, there shall be
no limitation on either Party’s right to Exploit any indication outside the
Field, either independently or in cooperation with any of its Affiliates or any
Third Party, so long as such Exploitation does not infringe the Intellectual
Property Rights of the other Party.
For clarity, the remainder of Section 8.2 remains unchanged.


15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




12.The heading and words at the beginning of Article 9.1 of the ARLA before the
colon are hereby deleted and replaced with the following:
9.1    Regulatory Responsibilities; Attendance at Meetings. Without limiting the
provisions of Section 6.2.4, and except as otherwise set forth in Section 6.2.2
in respect of the POCD EIR Product:
For clarity, the remainder of Section 9.1 remains unchanged.
13.Section 9.1.2(d) of the ARLA is hereby deleted and replaced with the
following:
(d)    This Section 9.1.2 does not apply to meetings with Regulatory Authorities
regarding the PCOD EIR Product, which is governed by Section 6.2.4(b).
14.The heading and first two sentences of Article 10.1 of the ARLA are hereby
deleted and replaced with the following:
10.1    Salix’s Marketing Obligations. Salix shall [***]. For the avoidance of
doubt, the Parties acknowledge and agree that the provisions of the preceding
sentence do not necessarily require Salix to Commercialize the POCD EIR Product
[***].
For clarity, the remainder of Section 10.1 remains unchanged.
15.Section 16.4.4 of the ARLA is hereby deleted and replaced with the following:
16.4.4    Salix may terminate this Agreement with respect to the POCD EIR
Product:
(a)     without cause at any time, by providing [***] prior written notice to
Alfa;
(b)     [***];
(c)    [***]; or
(d)    if, following receipt of the required written notice from Alfa as
provided in Section 6.2.3(a) that Salix’s expenditure toward the Development
Plan or the Development Budget has reached the Preliminary Budget Threshold, (i)
Salix elects to terminate this Agreement with respect to the POCD EIR Product,
Salix shall provide written notice to Alfa thereof, and such termination shall
be effective at the end of the Salix Budget Consideration Period, or (ii) Salix
elects not to terminate this Agreement with respect to the POCD EIR Product
within the Salix Budget Consideration Period but Salix elects to terminate this
Agreement later, either prior to or after exceeding the Budget Cap, then Salix
shall provide to Alfa at least a [***] prior written notice of termination and
shall remain responsible during such [***] notice period for solely those costs
and expenses associated with the Development of the POCD EIR Product pursuant to
the Development Plan and


16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




Development Budget in effect at the time of Salix’s notice of termination and/or
associated with ceasing any existing Clinical Trials in connection therewith;
provided, however, that notwithstanding anything to the contrary set forth
herein, during the [***] notice period set forth above, Alfa shall be entitled,
at its sole cost and expense, to change or modify at its own discretion the
Development Plan and/or the Development Budget (which may include increases in
vendor or investigator fees, number of Clinical Trial sites, changes to any
vendor agreement, or any changes to the protocol), without any further
obligation of Salix with respect to any such change or modification, except, for
clarity, for those costs and expenses associated with ceasing any existing
Clinical Trials during such [***] notice period as set forth above (for which
Salix shall remain fully responsible);
provided, that, in the event of any termination by Salix of this Agreement with
respect to the POCD EIR Product pursuant to this Section 16.4.4, the provisions
of Section 17.2 shall apply; provided, further, that Alfa’s rights and Salix’s
obligations under Section 4.1.2(b)(vi) with respect to any Additional Crohn’s
Product shall survive any termination pursuant to this Section 16.4.4, subject
to the provisions of Section 4.1.2(b)(vi).
For clarity, any termination by Salix of this Agreement with respect to the POCD
EIR Product pursuant to the provisions of Section 16.4.4(a), Section 16.4.4(b)
or Section 16.4.4(c) shall be without prejudice to the provisions of Section
16.4.4(d) which shall apply in accordance with their terms.
16.Section 16.4.5 of the ARLA is hereby deleted and replaced with the following:
16.4.5    Alfa may terminate this Agreement with respect to the POCD EIR
Product:
(a)    without cause at any time, by giving [***] written notice to Salix;
provided, that, in the event of any termination of this Agreement with respect
to the POCD EIR Product by Alfa pursuant to this Section 16.4.5, (a) the
provisions of Section 17.2 shall not apply; (b) Alfa shall not have any further
right to request any additional payment that remains due under Section 6.2.3(a)
after such termination; and (c) Alfa’s exercise of such termination will not
result in any financial, indemnification or any other termination penalty or
compensation owed to Salix as it relates to such termination; or
(b)    anything to the contrary set forth herein notwithstanding, immediately
upon notice to Salix, if Salix fails to pay any amount due pursuant to Sections
6.2.3(b) through (c) within [***] from receipt of the relevant invoice;
provided, that in the event of any termination of this Agreement with respect to
the POCD EIR Product by Alfa pursuant to this Section 16.4.5(b), the provisions
of Section 17.2 shall apply and shall be the sole remedy of Alfa with respect to
any failure to pay by Salix pursuant to this Section 16.4.5(b).
17.Section 17.2 of the ARLA is hereby deleted and replaced with the following:
17.2    Effect of Termination in Respect of the POCD EIR Product.


17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




17.2.1    Upon termination of this Agreement with respect to the POCD EIR
Product by Salix pursuant to Section 16.4.4 or by Alfa pursuant to Section
16.4.5(b):
(a)    the licenses set forth in Sections 4.1.2 (Crohn’s EIR License), 4.1.3
(Existing Indications EIR License) and 4.1.4 (Salix New Indications License, but
only as it pertains to the EIR Formulation) and all other rights and obligations
of Salix and obligations of Alfa under this Agreement insofar as they relate to
the POCD EIR Product, the Crohn’s EIR Product, the Other EIR Products, the EIR
Formulation and all underlying Alfa Technology Rights (including rights granted
to Salix under clause (b) of Section 16.2.4) shall terminate (other than the
obligations of Salix set forth in this Section 17.2 and Section 4.1.2(b)(vi),
which shall survive any such termination);
(b)    Salix shall transfer to Alfa all data, files, records and other materials
in its possession or control produced within the scope of the activities
performed pursuant to the Development Plan relating to the POCD EIR Product;
provided, however, that Salix shall not be required to provide to Alfa, and in
no event shall Alfa and/or its Affiliates use for purposes of further
Development or Exploitation in the Salix Territory, any data, files, records,
and other materials in Salix’s possession or Control related to any Rifaximin
Product having [***], including any Rifaximin Product that has the EIR
Formulation having [***], except as may be required for Alfa to practice the
license grants set forth in Section 4.2.2 and Section 4.2.3 in accordance with
their respective terms;
(c)    Alfa and/or its Affiliates shall be free to Exploit the EIR Formulation
and Rifaximin Products containing the EIR Formulation, itself, or may license
such rights to one or more licensees, anywhere in the world;
(d)    all rights granted to Salix under this Agreement with respect to the
receipt of information, data, Regulatory Documentation and the like, and the
right to participate in meetings with Regulatory Authorities, shall terminate
with regard to all matters pertaining to the POCD EIR Product, the Crohn’s EIR
Product, the Other EIR Products, the EIR Formulation and the Rifaximin Products
containing the EIR Formulation; and
(e)    the licenses set forth in Section 4.2.2 (Salix Designated Indication
License) and Section 4.2.3 (SSD/Other New Formulation License) shall not be
affected thereby but shall remain in effect in accordance with their respective
terms set forth in this Agreement.
17.2.2    Upon termination of this Agreement with respect to the POCD EIR
Product by Salix pursuant to Section 16.4.4 or by Alfa pursuant to Section
16.4.5(b), in addition to the effects set forth in Section 17.2.1, if the
then-current Initial Development Budget or Development Budget (as the case may
be) for the POCD EIR Product has not been exhausted, within thirty (30) Business
Days from the effective date of termination Salix shall pay to Alfa an amount
equal to the positive difference between (a) [***] and (b) the aggregate amount
of all costs and expenses actually paid by Salix pursuant to Section 6.2.3(a).
The payment to be made pursuant to this Section 17.2.2 shall be made in in
United States


18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




Dollars by SWIFT (international communications) wire transfer of immediately
available funds to such bank as Alfa shall designate in writing. Salix shall not
be entitled in any circumstances to withhold any money due to Alfa under the
terms of this Agreement in respect of any possible (justified or unjustified)
claims against Alfa related to this Agreement or any of the Related Agreements.
For clarity, the provisions of Section 4.7 shall apply to the payment to be made
pursuant to this Section 17.2.2.
18.The last sentence in Section 18.1 is hereby amended and replaced with the
following: “Notwithstanding anything set forth in this Article 18 to the
contrary, disputes that (a) are governed by Section 6.5 shall be resolved
pursuant to the procedure set forth thereunder; or (b) concern inventorship,
ownership or validity of any Intellectual Property Rights pertaining to the
Compound or the Crohn’s EIR Products or Licensed Products shall be resolved in
the manner set forth in Section 11.5; and (c) concern actions pertaining to
breaches of Article 12 shall be governed by Section 12.5.”
For clarity, the remainder of Section 18.1 remains unchanged.
19.Article 23 of the ARLA is hereby amended to replace the existing notices to
Salix with the following notice to Salix:
All notices to Salix shall be sent to the following address, or to such other
address as Salix may designate by written notice to Alfa:
Salix Pharmaceuticals, Inc.
400 Somerset Corporate Blvd.
Bridgewater, NJ 08807
USA
Attn: General Manager
Fax: (908) 927-1926
Email: [***]


With copies to:


Bausch Health Companies, Inc.
400 Somerset Corporate Blvd.
Bridgewater, NJ 08807
USA
Attn: General Counsel
Fax: (908) 927-1926
Email: [***]


with copies to:


Norton Rose Fulbright US LLP
1301 Avenue of the Americas


19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




New York, NY 10019-6022
Attn: Andres Liivak, Esq.
Fax: (212) 318-3400
Email: [***]


All notices to Alfa shall be sent to the following address, or to such other
address as Alfa may designate by written notice to Salix:
Alfasigma S.p.A.
Via Ragazzi del ’99, n. 5
40133 Bologna
Italy
Attn: General Counsel
Fax: (051) 6489532
Email: [***]
20.The Parties hereby agree and acknowledge that this Amendment and the ARLA,
taken together, constitute one and the same agreement and the ARLA, as amended
and supplemented by this Amendment, continues in full force and effect in
accordance with its terms and, for clarity, Article 21 of the ARLA is hereby
incorporated by reference into this Amendment. Except as otherwise expressly
provided for herein, no other amendments or supplements to the ARLA are made. If
any of the provisions of the ARLA that are, expressly or by implication, amended
by this Amendment may be construed in different ways, the interpretation that is
most consistent with the text and the purpose of this Amendment shall prevail.


(Signature Page Follows)


20



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.


SALIX PHARMACEUTICALS, INC.
ALFASIGMA S.p.A.




By: /s/ Mark McKenna


Name: Mark McKenna


Title: Senior Vice President &
          General Manager, GI










By: /s/ Pier Vincenzo Colli


Name: Pier Vincenzo Colli


Title: Chief Executive Officer


VALEANT PHARMACEUTICALS IRELAND LIMITED
 




By: /s/ Michael Kennan


Name: Michael Kennan


Title: Director
 
 
 
VALEANT PHARMACEUTICALS LUXEMBOURG, S.à.r.l.




By: /s/ Michael Kennan /s/ Daniela Italia


Name: Michael Kennan Daniela Italia


Title: Manager Manager


 







(Signature Page to Amendment Number Two to Amended and Restated License
Agreement)

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




EXHIBIT F(i)


Initial Development Plan and Initial Development Budget


[***]
















































































Schedule F(i)




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.






Schedule 6.2.3(d)


Form of FDA IND Transfer Letter


[***]














































































Schedule 6.2.3(d)


